FILED

UNITED sTATEs DISTRICT CoURT FEB 2 § 2013
FOR THE DISTRICT OF COLUMBIA Cl k, _ . l
Couerrts ii)rs 55
IS
Larbi Semiani, )
- )
Plaintiff, ) g ‘
> . . . 15 '1921'7
v. ) C1v1l Act1on No.
)
USA-US Govemment, )
)
Defendant. )
)
MEM()RANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calij"ano, 75

F.R.D. 497, 498 (D.D.C. l977).

Plaintiff is a resident of Algeria suing the United States. Plaintiff states, inter alia, that
the "us govemment opposed and refused to recognize the us courts orders and opposed to the us
laws and by violating the first amendment to us colnstitution . . . ." Compl. at l. Plaintiff further
states that the "us government" caused him to "become a victim of serious treason [in]
transferring all my confidential Correspondences . . . ." Ia’. at 2. The complaint continues in this

manner and is simply incoherent. A separate Order of dismissal accompanies this Memorandum

Opinion.

é/% Vrw//W

k United Stat]es' Distric[t Judge
Date: February  ,2013